Title: To James Madison from James Maury, 2 January 1815
From: Maury, James
To: Madison, James


        
          Dr Sir,
          Liverpool 2 Jany 1815
        
        Peace having been at length agreed on, I take the earliest Opportunity of continuing the offer of my services in the situation of Consul, which I have so long had the honor of holding in this place: and, altho’ years must have, in some degree, rendered me less active, yet they cannot diminish the attachment I have to my countrymen or the desire I have invariably possessed of being useful to them.
        On the openi[n]g of intercourse, I shall hope to recieve your orders for the appropriation of the balance I owe you. Since the signature of peace has been known, Tobaccoe has been without sale; so that I cannot quote a price: previous to this event it had been from 2/. a 5/C Hhds as in quality. The whole Stock now in the king’s Warehouses for this port is short of one hundred Hhds. At the commencement of the war it was about fifteen thousand. With the compliments of the Season I pray you to accept the sincere good wishes of your old obliged friend & Servant
        
          James Maury
        
      